THIRD DIVISION
                           MILLER, P. J.,
                   MCFADDEN, P. J., and MCMILLIAN, J.

                   NOTICE: Motions for reconsideration must be
                   physically received in our clerk’s office within ten
                   days of the date of decision to be deemed timely filed.
                               http://www.gaappeals.us/rules


                                                                   February 8, 2017




In the Court of Appeals of Georgia
 A16A1616. TEMPLE v. HILLEGASS et al.

      MCFADDEN, Presiding Judge.

      The trial court’s order dismissing the appeal in this case failed to include the

findings of fact required for this court to conduct a review under the abuse of

discretion standard. So, the order dismissing the appeal is vacated and the case is

remanded with direction that the trial court make the requisite findings.

      On February 12, 2015, Tandra Temple filed the underlying pro se complaint

on behalf of her minor son against various defendants for breach of fiduciary duty,

breach of contract, fraud, and other claims. On that same date, she filed an affidavit

of poverty with the complaint and the trial court granted her request to proceed in

forma pauperis. On April 23, 2015, George Hillegass and other defendants moved to

dismiss the complaint on grounds that Temple lacked standing to bring the action,
that she had failed to file a required expert’s affidavit with the complaint, and that the

statute of limitation had expired. On June 16, 2015, the trial court granted the motion

to dismiss the complaint.

      Temple filed a timely notice of appeal on July 16, 2015. On August 4, 2015,

the clerk of the superior court sent Temple a bill of costs for the appeal in the amount

of $284.50, and Temple received the bill on August 6th. On September 14, 2015,

Temple filed an affidavit and motion to proceed in forma pauperis, requesting that the

court relieve her from paying all costs associated with the appeal because of her

indigence. Approximately two weeks later, on September 29, 2015, Hillegass and

other defendants moved to dismiss the appeal, arguing that there had been an

unreasonable delay in the transmission of the record to the appellate court based on

Temple’s failure to pay costs or file an affidavit of indigence as required by OCGA

§ 5-6-48 (c). On November 16, 2015, the trial court granted Temple’s motion to

proceed in forma pauperis and ordered that she “be permitted to waive fees and costs

of appeal.” Almost three months later, on February 11, 2016, the trial court entered

an order granting the defendants’ motion to dismiss the appeal, providing only: “After

full review of the entire record before the Court, Defendants[‘] . . . Motion to Dismiss

Plaintiff’s Appeal is GRANTED. IT IS HEREBY ORDERED that Defendants[‘]

                                            2
Motion to Dismiss Plaintiff’s Appeal is GRANTED.” Temple appeals from that

dismissal order.

      The dismissal order lacks the required findings.

             [I]n order for a trial court to dismiss an appeal for unreasonable
      delay in the filing of the transcript or in the transmission of the record,
      OCGA § 5-6-48 (c) requires the trial court to determine the length of the
      delay, the reasons for the delay, whether the appealing party caused the
      delay, and whether the delay was inexcusable, and then to exercise
      discretion in deciding whether to dismiss the appeal. Although we
      review the trial court’s decision for an abuse of discretion, the trial court
      must make findings on these issues before we may determine whether
      its discretion was abused. Failure to make these findings mandates that
      we vacate the order dismissing the appeal and remand the case with the
      direction that findings of fact be entered on these issues.

Postell v. Alfa Ins. Corp., 327 Ga. App. 194, 195 (757 SE2d 661) (2014) (citations

and punctuation omitted). See also Gruner v. Thacker, 320 Ga. App. 146, 148-149

(1) (739 SE2d 440) (2013) (trial court errs by not making the requisite findings of fact

and without such findings we are unable to engage in meaningful appellate review of

the decision to dismiss).

      Because the trial court summarily dismissed Temple’s appeal without making

any of the necessary findings of fact which would enable this court to determine

whether there was an abuse of discretion, see Rogers v. Norris, 262 Ga. App. 857 (1)



                                           3
(586 SE2d 747) (2003), we vacate the dismissal order and remand the case with

direction that the trial court make those findings. Postell, supra at 196.

      Judgment vacated and case remanded with direction. Miller, P. J., and

McMillian, J., concur.




                                          4